Exhibit 10.7(b)

PERFORMANCE-BASED RESTRICTED STOCK RIGHTS

ISSUED UNDER

RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN

2012 TERMS AND CONDITIONS

The following terms and conditions apply to the performance-based restricted
stock rights (the “PBRSRs”) granted by Ryder System, Inc. (the “Company”) under
the Ryder System, Inc. 2012 Equity and Incentive Compensation Plan (the “Plan”),
as specified in the Performance-Based Restricted Stock Rights Award Notification
(the “Notification”), to which these terms and conditions are appended. Certain
terms of the PBRSRs including the number of Shares underlying the PBRSRs, are
set forth in the Notification. The Compensation Committee of the Company’s Board
of Directors (the “Committee”) shall administer the PBRSRs in accordance with
the Plan. Capitalized terms used herein and not defined shall have the meaning
ascribed to such terms in the Plan or in the Notification.

 

  1. General. Each PBRSR represents the right to receive one Share on a future
date based upon the attainment of certain financial performance goals and
continued employment, on the terms and conditions set forth herein, in the
Notification and in the Plan, the applicable terms, conditions and other
provisions of which are incorporated by reference herein (collectively, the
“Award Documents”). A copy of the Plan and the documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, have been delivered
to the Participant prior to or along with delivery of the Notification. In the
event there is an express conflict between the provisions of the Plan and those
set forth in any other Award Document, the terms and conditions of the Plan
shall govern. It is intended that the PBRSRs qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code.

 

       The terms and conditions contained herein may be amended by the Committee
as permitted by the Plan; none of the terms and conditions of the PBRSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBRSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the PBRSRs shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.

 

  2. Financial Performance Goals.

 

       The Company’s TSR Percentile (as defined in Section 12(f)) will be
measured with respect to each Performance Period, and the right to the PBRSRs
will accrue based on the following schedule:

 

Company’s TSR Percentile

 

Accrual Percentage

66th or greater

  125%

50th

  100%

33rd

  25%

less than 33rd

  0%

 

       If the Company’s TSR Percentile falls between the measuring points on the
foregoing schedule, the Accrual Percentage for such Performance Period will be
determined proportionally between the measuring points. Any fractional PBRSR
resulting from the vesting of the PBRSRs shall be rounded down to the nearest
whole number.

 

  3.

Delivery of Shares. Provided that the Participant remained continuously employed
through the end

 

1



--------------------------------------------------------------------------------

  of the Three-Year Performance Period (but subject to Section 4 below), the
number of Shares equal to the number of Accrued PBRSRs, net of the number of
Shares necessary to satisfy applicable withholding taxes, will be transferred to
an account held in the name of the Participant by the Company’s independent
stock plan administrator and the Participant will receive notice of such
transfer together with all relevant account details. Such transfer will occur as
soon as practicable after the Committee has approved the Company’s TSR
Percentile for the Third Performance Period on or following January 1, 2015,
provided that in no event shall the transfer be made after March 15, 2015,
unless administratively impracticable to do so.

 

  4. Termination of PBRSRs; Forfeiture. The PBRSRs will be cancelled upon the
termination of the Participant’s employment with the Company and its
Subsidiaries as described below.

 

  (a) Resignation by the Participant or Termination by the Company or a
Subsidiary: Except as provided in subsection (b) below, upon any termination of
a Participant’s employment with the Company and its Subsidiaries prior to the
end of the Three-Year Performance Period, all outstanding PBRSRs, whether or not
accrued, will be forfeited and the Participant will not have any right to
delivery of Shares. In addition, even if a Participant remains employed through
the end of the Three-Year Performance Period, if the Participant’s employment is
subsequently terminated by the Company or a Subsidiary for Cause, the right to
any undelivered Shares shall be forfeited, and the Company shall have the right
to reclaim and receive from the Participant any Shares delivered to the
Participant pursuant to Section 3 within the one year period before the date of
the Participant’s termination of employment, or to the extent the Participant
has transferred such Shares, the equivalent after-tax value thereof (as of the
date the Shares were transferred by the Participant) in cash.

 

  (b) Termination by reason of Death, Disability or Retirement: If a
Participant’s employment terminates due to death, Disability or Retirement prior
to the end of the Three-Year Performance Period, the Participant (or his or her
Beneficiary, in the event of death) will be entitled to receive a pro-rata
number of Shares that would have been delivered pursuant to Section 3 had the
Participant remained employed through the end of the Three-Year Performance
Period, based on the number of days during the Three-Year Performance Period
that the Participant is considered to be an active employee as determined by the
Company, payable at the time and manner specified in Section 3 above.

 

  (c) Proscribed Activity: If, during the Proscribed Period but prior to a
Change of Control, the Participant engages in a Proscribed Activity, then the
Company shall have the right to reclaim and receive from the Participant all
Shares delivered to the Participant pursuant to Section 3 during the one year
period immediately prior to, or at any time following, the date of the
Participant’s termination of employment, or to the extent the Participant has
transferred such Shares, the after-tax equivalent value thereof (as of the date
the Shares were transferred by the Participant) in cash.

 

  5.

Change of Control. Notwithstanding anything contained herein to the contrary,
unless otherwise determined by the Committee prior to a Change of Control which
occurs during the Performance Period, immediately prior to any such Change of
Control, each Participant shall be entitled to delivery of a number of Shares
equal to the sum of (a) with respect to each completed Performance Period, the
number of Accrued PBRSRs at the time of the Change of Control, and (b) with
respect to each uncompleted Performance Period, the number of PBRSRs that would
have become Accrued PBRSRs at the end of each such Performance Period had the
Company’s TSR Percentile been at the 50th percentile. Upon the occurrence of a
Change of Control, all Shares subject to Accrued PBRSRs, will be delivered to
the Participant in accordance with Section 3 above; provided that such Change of
Control constitutes a change “in ownership” or “effective control” or a change
in the “ownership of a substantial portion of the assets” of the

 

2



--------------------------------------------------------------------------------

  Company under Section 409A of the Code and the rulings and regulations issued
thereunder (any such transaction, a “409A Compliant COC”). In the event that
such Change of Control does not constitute a 409A Compliant COC (any such
transaction, a “Non-409A Compliant COC”), to the extent that the Accrued PBRSRs
are no longer subject to a substantial risk of forfeiture, each Accrued PBRSR
will be converted into a right to receive a cash payment equal to the Fair
Market Value of a Share on the date on which the Change of Control occurs. Such
cash payment will be distributed to the Participant on the earlier of the
otherwise applicable distribution date set forth in Section 3 above and the
Participant’s separation from service (as defined by Section 409A of the Code).

 

       To the extent (i) a Participant’s employment was terminated by the
Company other than for Cause or Disability within the 12 months prior to the
date on which the Change of Control occurred, (ii) during such 12 month period
the Participant did not engage in a Proscribed Activity, and (iii) the Committee
determines, in its sole and absolute discretion, that the decision related to
such termination was made in contemplation of the Change of Control, then upon
the Change of Control, the Participant will become entitled to a cash payment
equal to the product of: the Fair Market Value of a Share on the date of the
Change of Control and the number of Shares to which the Participant would
otherwise have been entitled pursuant to the preceding paragraph on the date of
the Change of Control if the Participant’s employment had continued until the
date of the Change of Control. In the event of a 409A Compliant COC, such cash
payment will be made in a lump sum on the date on which the Change of Control
occurs. In the event a Non-409A Compliant COC occurs, the cash payment will be
distributed to the Participant on the first anniversary of the Participant’s
separation from service.

 

       In the event of a Non-409A Compliant COC, then immediately prior to or in
connection with the consummation of the Change of Control, the Company shall pay
into one or more trust(s) (the “Trust(s)”) established between the Company and
any financial institution with assets in excess of $100 million selected by the
Company prior to the Change of Control, as trustee (the “Trustee”), such amounts
as are required in order to fully pay the amounts payable pursuant to this
Section 5 or as are otherwise required pursuant to the terms of the Trust(s),
with payment to be made in cash or cash equivalents. Thereafter, all amounts
payable pursuant to this Section 5 shall be paid out of the Trust(s); provided,
however, that the Company shall retain liability for and pay the applicable
Participant any amounts or provide for such other benefits due the Participant
under the Plan for which there are insufficient funds in the Trust(s), for which
no funding of the Trust(s) is required, or in the event that the Trustee fails
to make timely payment.

 

  6. Rights as a Shareholder; Dividend Equivalent Rights. The Participant will
not have the rights of a shareholder of the Company with respect to Shares
subject to the PBRSRs until such Shares are actually delivered to the
Participant. At the time Shares are delivered to the Participant pursuant to
Section 3, the Company will make a cash payment equal to the product of (i) the
number of Accrued PBRSRs, and (ii) the aggregate dividends paid on a Share
during the Three-Year Performance Period.

 

  7.

U.S. Federal, State and Local Income Tax Withholding. The PBRSRs will not be
taxable until the Shares are delivered. The Shares when delivered will be
taxable to the Participant at their then Fair Market Value as ordinary income,
subject to wage-based withholding and reporting. The Company will first satisfy
this withholding obligation by reducing the performance-based cash, if any, to
be paid at the time of such delivery in an amount sufficient to satisfy the
withholding obligations. If, after the Company has reduced all of the
performance-based cash, there are still withholding tax obligations due, the
Company will reduce the number of Shares to be delivered to the Participant in
an amount sufficient to satisfy the balance of the withholding obligations due
(based on the Fair Market Value of the Shares on the vesting date for the
related PBRSRs). The payment of cash dividend equivalents will be taxable to the
Participant as

 

3



--------------------------------------------------------------------------------

  ordinary income when paid, subject to wage-based withholding and reporting.
This Section 7 shall only apply with respect to the Company’s U.S. federal,
state and local income tax withholding obligations. The Company may satisfy any
tax obligations it may have in any other jurisdiction in any manner it deems, in
its sole and absolute discretion, to be necessary or appropriate.

 

  8. Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the PBRSRs or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The PBRSRs and the Award Documents shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.

 

  9. No Employment Right. Neither the grant of the PBRSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant PBRSRs hereunder. Nothing contained in the Award Documents shall limit
or affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.

 

  10. No Assignment. A Participant’s rights and interest under the PBRSRs may
not be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the PBRSRs or the
Award Documents.

 

  11. Unfunded Plan. Any shares or other amounts owed under the PBRSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.

 

  12. Definitions.

 

  (a) “Accrual Percentage” means the percentage of the PBRSRs that accrue at the
end of each Performance Period pursuant to Section 2.

 

  (b) “Accrued PBRSRs” means the sum, for each Performance Period, of the
Accrual Percentage for each Performance Period times one-third of the number of
PBRSRs subject to an Award as set forth in the Notification.

 

  (c) “Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the PBRSRs. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.

 

  (d) “Company TSR” means the Company’s Total Shareholder Return for a
Performance Period.

 

  (e)

“Company’s TSR Percentile” means, for any Performance Period, the percentile

 

4



--------------------------------------------------------------------------------

  measured on the last trading day of the Performance Period in which the
Company TSR falls as compared to the Total Shareholder Return of the companies
included in the S&P 500 Composite Index as of the last trading day of such
Performance Period. The Company’s TSR Percentile will be approved by the
Committee as soon as practicable following the end of each Performance Period.

 

  (f) “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

 

  (g) “First Performance Period” means the period from January 1, 2012 through
December 31, 2012.

 

  (h) “Performance Period” means the First Performance Period, the Second
Performance Period, or Third Performance Period, as applicable.

 

  (i) “Proscribed Activity” means any of the following:

 

  (i) the Participant’s breach of any written agreement between the Participant
and the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement;

 

  (ii) the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;

 

  (iii) the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in 1% or less of the outstanding
capital stock of any corporation whose stock is listed on a national securities
exchange shall not be treated as a Proscribed Activity;

 

  (iv) the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;

 

  (v)

the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any

 

5



--------------------------------------------------------------------------------

  business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;

 

  (vi) the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or

 

  (vii) the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.

 

  (j) “Proscribed Period” means the period beginning on the date of termination
of Participant’s employment and ending on the later of (A) the one year
anniversary of such termination date or (B) if the Participant is entitled to
severance benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.

 

  (k) “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service; provided that, Retirement shall not
be deemed to occur unless such termination of service constitutes a separation
from service, as defined by Section 409A of the Code.

 

  (l) “Second Performance Period” means the period from January 1, 2012 through
December 31, 2013.

 

  (m) “Third Performance Period” means the period from January 1, 2012 through
December 31, 2014.

 

  (n) “Three-Year Performance Period” means the period from January 1, 2012
through December 31, 2014.

 

  (o) “Total Shareholder Return” means the percentage change in the closing
stock price from the immediately preceding trading day prior to the first day of
the Performance Period through the last day of the applicable Performance Period
(or immediately preceding trading day if such day is not a trading day) assuming
reinvestment of dividends on the ex-dividend date.

 

  12. Other Benefits. No amount accrued or paid under the PBRSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

 

6